department of the treasury internal_revenue_service washington d c 2cj224 tax_exempt_and_government_entities_division apr uniform issue list attention legend company m trustee n trust t custodian c state a city country e stock exchange x company f custodian g date dear this is in response to your request dated date in which you request a modification of a ruling previously issued by the internal_revenue_service the service with respect to the applicability of sec_408 of the internal_revenue_code the code to investments in trust t made by individual_retirement_accounts described in sec_408 of the code and by individually directed accounts maintained under plans qualified under sec_401 a of the code the following facts and representations have been submitted by your authorized representative under penalty of perjury in support of the ruling requested company m formed trust t as an investment_trust under state a law the trustee of trust tis trustee n a banking corporation organized under the laws of state a with trust powers trust tis created as a grantor_trust under sec_301_7701-4 of the income_tax regulations the regulations trust t holds deposits of gold bullion and issues in exchange for those deposits units designated as trust t shares the shares representing undivided fractional beneficial_ownership interests in trust t shares of trust t were sold as an offering of securities to the public pursuant to an effective registration_statement under the securities and exchange act of and shares are listed for trading on stock exchange x trustee n entered into a custodial agreement with custodian c a national banking association organized under the laws of the united_states to serve as the custodian of trust t's bullion physically storing the bullion within its own vault in city in country e company m obtained a ruling on date in which the service concluded that the purchase of shares by the trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code will not be treated as resulting in a taxable_distribution from such account under sec_408 of the code company m has been informed by company f the parent company of custodian c that it is reorganizing its operations and will transfer its custodial business to custodian g a wholly-owned public limited_company in country e you represent that while the corporate entity serving as the custodian for trust t's gold bullion is changing the custodial operations will remain the same and the custodial business will continue to operate out of the same facility the statement of facts from the original submission is only changed as to the name of the custodian and the country of incorporation of the custodian i you have requested a ruling that the purchase of shares by the trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code will not be treated as resulting in a taxable_distribution from such account under sec_408 of the code notwithstanding the change in the country of incorporation of the custodian sec_408 of the code provides that the acquisition of any collectible by an individual_retirement_account or by an individually-directed account under a plan described in code sec_401 a shall be treated as a distribution from such account in an amount equal to the cost to such account of such collectible sec_408 of the code provides that for purposes of sec_408 the term collectible means a any work_of_art b any rug or antique c any metal or gem d any stamp or coin e any alcoholic beverage or f any other tangible_personal_property specified by the secretary for purposes of code sec_408 sec_408 of the code provides that for purposes of sec_408 the term collectible shall not include a any coin which is i a gold coin described in paragraph or of sec_5112 of title united_states_code ii a silver coin described in sec_5112 of title united_states_code iii a platinum coin described in sec_5112 of title united_states_code or iv a coin issued under the laws of any state or b any gold silver platinum or palladium bullion of a fineness equal to or exceeding the minimum fineness that a contract market as described in section of the commodity exchange act u s c requires for metals which may be delivered in satisfaction of a regulated_futures_contract if such bullion is in the physical possession of a trustee described in sec_408 in the prior ruling we concluded that the purchase of shares by a trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code will not be treated as the acquisition of a collectible for purposes of sec_408 of the code and thus the acquisition of such shares does not result in a taxable_distribution for such account under m of the code we noted however that in the event of a redemption of shares that results in the distribution of gold bullion to the trustee or custodian of an individual_retirement_account or individual-directed account such distribution would constitute the acquisition of a collectible for purposes of code sec_408 of the code except to the extent sec_408 of the code is satisfied sec_408 requires physical possession by a trustee described in a of bullion actually held by an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code in the present case as in our prior ruling the bullion in question is not held directly by individual_retirement_accounts or by individually-directed accounts under a plan qualified under sec_401 a of the code rather such accounts hold shares in trust t unless the bullion is held directly by the individual_retirement_accounts or individually-directed accounts under a plan qualified under sec_401 a of the code the country of incorporation of the custodian does not have an impact on the status of the individual_retirement_accounts thus the change in the country of incorporation of the custodian g does not constitute a material_change of controlling facts that would change the conclusions in the original ruling based on the above analysis we conclude that the purchase of shares by the trustee or custodian of an individual_retirement_account or an individually_directed_account under a plan qualified under sec_401 a of the code will not be treated as resulting in a taxable_distribution from such account under m of the code however as noted in our prior ruling if a trustee or custodian of an individual_retirement_account or an individually-directed account under a plan qualified under sec_401 a of the code distributes the shares of the bullion to the owner of an individual_retirement_account or the owner of an individually_directed_account maintained under a plan qualified under sec_401 a the value of the shares or gold bullion will be treated as a distribution taxable to the distributee to the extent provided under the applicable provisions of code sec_408 and sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent the user_fee you paid in connection with this ruling_request was in excess of the amount required by section of revproc_2014_8 accordingly the excess user_fee will be refunded to you under separate cover if you wish to inquire about this ruling please contact at se t ep ra t3 please address all correspondence to pursuant to the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours t _ laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
